A person who accomplishes murder through the use of a hired killer can be guilty of murder. I see no reason why a person who attempts to do that cannot be guilty of attempted murder. Here the defendant completed the hiring, but the person he hired did not complete the act. But for the person who was hired not following through on what he was hired to do, *Page 108 
the murder would have been completed.
The act or acts constituting the completion of the hiring are, in my opinion, sufficient to constitute attempted murder. Accordingly, I would affirm the judgment in its entirety.